FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

RUSSELL MEANS,                                
               Petitioner-Appellant,
                 v.
NAVAJO NATION, a federally
recognized Indian Tribe; RAY
GILMORE, Judge of the Judicial                       No. 01-17489
District of Chinle, Navajo Nation,
Arizona; ROBERT YAZZIE, Chief                         D.C. No.
                                                   CV-99-01057-EHC
Justice of the Navajo Nation,                         OPINION
             Respondents-Appellees,
                and
UNITED STATES OF AMERICA,
             Respondent-Intervenor-
                           Appellee.
                                              
         Appeal from the United States District Court
                  for the District of Arizona
          Earl H. Carroll, District Judge, Presiding
            Argued and Submitted October 10, 2002
           Submission withdrawn November 19, 2003
                Resubmitted January 28, 2005*
                   San Francisco, California
   *We withdrew submission of this case when the Supreme Court granted
certiorari in United States v. Lara, 324 F.3d 635 (8th Cir.), cert. granted,
539 U.S. 987 (2003), rev’d, 541 U.S. 493 (2004), because Lara appeared
likely to resolve many of the important and difficult issues presented in
this case. Lara was decided April 19, 2004, but on June 10, 2004, the
United States advised the court that because this case challenged the con-
stitutionality of a federal statute, the United States was entitled to inter-
vene. See 28 U.S.C. § 2403(a); Fed. R. App. P. 44. The United States filed
a motion to intervene as of right on September 2, 2004. We granted the
United States’ motion, and the court subsequently received further briefing
by the intervenor, the parties, and amicus curiae.

                                  11191
11192                MEANS v. NAVAJO NATION
                      Filed August 23, 2005

    Before: Andrew J. Kleinfeld, Johnnie B. Rawlinson,
Circuit Judges, and Justin L. Quackenbush,** District Judge.

                  Opinion by Judge Kleinfeld




  **The Honorable Justin L. Quackenbush, Senior United States District
Judge for the Eastern District of Washington, sitting by designation.
11194              MEANS v. NAVAJO NATION


                         COUNSEL

John Trebon, Trebon & Fine, P.C., Flagstaff, Arizona, for the
appellant.

Donovan D. Brown, Sr., Acting Deputy Assistant Attorney
General, Navajo Nation Office of the Attorney General, Win-
dow Rock, Arizona, for the appellees.

Thomas L. Sansonetti (briefed), Assistant Attorney General,
U.S. Department of Justice, Env. & Nat. Resources Division,
Washington, D.C., for the intervenor.

Jon Metropoulos (briefed), Gough, Shanahan, Johnson &
Waterman, Helena, Montana, for amicus curiae Thomas Lee
Morris and Elizabeth S. Morris.


                         OPINION

KLEINFELD, Circuit Judge:

   This case concerns whether an Indian tribe can exercise
criminal jurisdiction over a person who is not a member of the
tribe, but who is an enrolled member of another Indian tribe.
                    MEANS v. NAVAJO NATION                   11195
                              Facts

   This is an appeal from a denial of a petition for a writ of
habeas corpus. The petitioner, Russell Means, a member of
the Oglala-Sioux Indian Tribe, seeks to prevent the Navajo
Nation from criminally prosecuting him in Navajo tribal court
for an incident that occurred on the Navajo Reservation.

   In December 1997, Means allegedly threatened and bat-
tered his then father-in-law, who is an Omaha Indian, and
allegedly threatened another man, a Navajo Indian. The
offenses are misdemeanors under the Navajo Code, with
potential maximum penalties of 90 days in jail and a $250
fine for each threatening,1 and 180 days in jail and a $500 fine
for the battery.2

   Means moved in the Navajo tribal court to dismiss the
tribal proceedings. He argued that because he was not a Nav-
ajo, the tribal court had no jurisdiction. Means testified that he
is a member of the Oglala-Sioux Tribe of Indians, and a per-
manent resident of Porcupine, a town in South Dakota on the
Pine Ridge Sioux Indian Reservation. Means lived on the
Navajo Indian Reservation from 1987 to 1997 when he was
married to a woman who was a half-Navajo, half-Omaha
Indian. Means moved back to the Sioux reservation that year,
and the alleged offenses occurred later when Means was visit-
ing the Navajo reservation.

   Means testified that the difference between an Oglala-
Sioux and a Navajo is as different as an American and a
French person. Although Means lived on the Navajo reserva-
tion for a decade while married to his ex-wife, he could never
become a member of the Navajo tribe because membership
required at least one quarter Navajo blood.3 Means does not
  1
    See Navajo Nation Code tit. 17, § 310.
  2
    See Navajo Nation Code tit. 17, § 316.
  3
    Membership in the Navajo Nation is conditioned upon no less than
one-fourth degree of Navajo blood. One may not become a Navajo by
11196                MEANS v. NAVAJO NATION
speak Navajo, and as a non-Navajo, he had difficulty obtain-
ing employment because of tribal preferences given to Nava-
jos and restrictions that make it difficult for a non-Navajo to
find employment, participate in civic life, and license a busi-
ness.

   The Navajo Nation trial court denied Means’s motion to
dismiss for lack of jurisdiction. Means appealed to the Navajo
Nation Supreme Court which also denied his motion. The
decision of the Navajo Nation Supreme Court explains that
the Navajo reservation covers about 25,000 square miles,
making it larger than many U.S. states and foreign countries.
Over 9,000 Indians of other tribes live within the Navajo
Nation, so domestic violence cases involving non-Navajo
Indians arise from time to time. The Navajo Supreme Court
explained that the considerable amount of violence arising
from alcohol, when combined with the size and ethnic inclu-
siveness of the reservation, generates a “need to exercise
criminal jurisdiction over all who enter the Navajo Nation,”
not just Navajo Indians. The Navajo Supreme Court decision
says that while there are preferences for Navajos in employ-
ment and contracting, they are not absolute barriers, and that
Means could have qualified for jury service in the Navajo
tribal courts had he been registered to vote in Arizona. The
Navajo Supreme Court also noted that because Means had
married a Navajo, during his residence on the reservation he
was a “hadane,” or in-law, connected by rights and obliga-
tions to his wife’s clan. As the Navajo Supreme Court notes,
however, becoming a “hadane” does not make one a Navajo.

  After exhausting his remedies in the Navajo courts, Means
petitioned the United States District Court for a writ of habeas
corpus to enjoin the tribal courts from proceeding further in

adoption or custom, and one cannot become a Navajo if he is member of
another Indian Nation or Tribe. See Navajo Nation Code tit. 1, §§ 701-
703.
                        MEANS v. NAVAJO NATION                   11197
his case. The district court denied Means’s petition, and he
appeals.

                              Analysis

   All the questions before us are purely matters of law, and
arise on appeal of the district court’s denial of a writ of habeas
corpus under 25 U.S.C. § 1303, so we review de novo.4

I.       Jurisdiction

   Means has exhausted his tribal court remedies regarding
jurisdiction, but he has still not been tried for the alleged
threats and battery. Nonetheless, Means remains subject to
conditions of pretrial release. Means cannot have any contact
with his former father-in-law or go within 100 yards of his
former father-in-law’s home. Means also must appear as
ordered by the Navajo trial court or face re-arrest and addi-
tional punishment for any failure to appear. The district court
therefore concluded that Means was in custody for purposes
of habeas jurisdiction under Justices of Boston Municipal
Court v. Lydon5 and Hensley v. Municipal Court.6 The parties
have not challenged that conclusion before us, and, although
we are required to examine jurisdiction sua sponte,7 we agree
with the district court. The charges against Means remain
pending in the Navajo Nation trial court, and although the
Navajo Nation and Means have stipulated to a stay in the trial
court until this appeal is decided, the Navajo Nation states
that it fully intends to prosecute Means if jurisdiction is
     4
    See McCoy v. Stewart, 282 F.3d 626, 629 (9th Cir. 2002); Moore v.
Nelson, 270 F.3d 789, 790-92 (9th Cir. 2001).
  5
    Justices of Boston Mun. Court v. Lydon, 466 U.S. 294, 300-02 (1984).
  6
    Hensley v. Mun. Court, San Jose-Milpitas Judicial Dist., Santa Clara
County, 411 U.S. 345, 351-52 (1973).
  7
    See Bernhardt v. County of Los Angeles, 279 F.3d 862, 868 (9th Cir.
2002).
11198                MEANS v. NAVAJO NATION
resolved in its favor. Accordingly, we have jurisdiction to
consider this appeal.

II.   The 1990 Amendments to the Indian Civil Rights Act

   In Oliphant v. Suquamish Indian Tribe,8 the Supreme Court
held that Indian tribes do not possess criminal jurisdiction
over non-Indians.9 In Oliphant, the Suquamish Tribe had
prosecuted two non-Indians, one for racing down a highway
and colliding with a tribal police car, another for assaulting an
officer and resisting arrest.10 The tribe did not claim that Con-
gress had given it authority to exercise jurisdiction, but rather
that the tribe had an inherent sovereign authority to exercise
criminal jurisdiction over incidents that occurred on its reser-
vation — an authority that Congress had never taken away.11
The Supreme Court disagreed and held that, although Indian
tribes enjoy some sovereign powers, the “domestic, depen-
dent”12 nature of tribes distinguishes tribal governments from
the governments of foreign countries,13 and that citizens of the
United States who are not Indians cannot be subjected to
Indian tribal sovereignty for criminal purposes.14

   [1] Following Oliphant, the Supreme Court suggested in
United States v. Wheeler15 that the inherent sovereignty of a
tribe might extend only to its own members.16 Then, in Duro
v. Reina,17 the Court explicitly held that “the retained sover-
  8
   Oliphant v. Suquamish Indian Tribe, 435 U.S. 191 (1978).
  9
   Id. at 194.
  10
     Id.
  11
     Id. at 195-96.
  12
     See Cherokee Nation v. Georgia, 30 U.S. (5 Pet.) 1, 17 (1831).
  13
     Oliphant, 435 U.S. at 211; see United States v. Kagama, 118 U.S.
375, 379 (1886).
  14
     Oliphant, 435 U.S. at 212.
  15
     United States v. Wheeler, 435 U.S. 313 (1978).
  16
     Id. at 323, 326-29.
  17
     Duro v. Reina, 495 U.S. 676 (1990).
                      MEANS v. NAVAJO NATION                        11199
eignty of the tribe as a political and social organization to
govern its own affairs does not include the authority to
impose criminal sanctions against a citizen outside its own mem-
bership.”18 Duro reasoned that, as American citizens,19 Indians
were entitled not to be subjected to the criminal authority of
sovereignties of which they were not and could not become
members.20

   [2] In 1990 Congress responded to Indian tribes’ concerns
about the holding in Duro by amending21 the Indian Civil
Rights Act22 to say that the “powers of self-government” of
Indian tribes “means the inherent power of Indian tribes,
hereby recognized and affirmed, to exercise criminal jurisdic-
tion over all Indians.”23 “All Indians” plainly includes Indians
who are not members of the tribe. It is significant for the
equal protection discussion below, however, that the 1990
Amendments do not cover anyone who might ethnically be an
Indian but who is not an enrolled member of a federally rec-
ognized tribe. In addition to extending tribal criminal jurisdic-
tion to “all” Indians, the 1990 Amendments make it plain that
the definition of “Indian” is the same as “Indian” in the Major
Crimes Act.24

   [3] The 1990 Amendments define “Indian” as “any person
who would be subject to the jurisdiction of the United States
as an Indian under section 1153, Title 18, if that person were
to commit an offense listed in that section in Indian country
to which that section applies.”25 The statute referred to, 18
  18
     Id. at 679.
  19
     See Indian Citizenship Act of 1924, 8 U.S.C. § 1401(b).
  20
     Duro, 495 U.S. at 692-93.
  21
     See Pub. L. 101-511, Title VIII, § 8077(b)-(c), 104 Stat. 1892 (1990).
  22
     Indian Civil Rights Act of 1968, 25 U.S.C. §§ 1301-1303.
  23
     25 U.S.C. § 1301(2).
  24
     18 U.S.C. § 1153.
  25
     25 U.S.C. § 1301(4).
11200                MEANS v. NAVAJO NATION
U.S.C. § 1153 (the Major Crimes Act), says it applies to
“[a]ny Indian,”26 but has been construed by the Supreme
Court in United States v. Antelope27 to mean only those per-
sons who are enrolled members of a tribe — not persons who
are by blood “Indian.”28 Taken together, the 1990 Amend-
ments, the Major Crimes Act, and Antelope mean that the
criminal jurisdiction of tribes over “all Indians” recognized by
the 1990 Amendments applies only to Indians who are
enrolled members of a recognized tribe, not persons who are
merely ethnically Indians.

   Means argues that the 1990 Amendments were outside the
powers of Congress because they were an unconstitutional
delegation of federal governmental authority, and because
they went beyond the congressional power authorized under
the Indian Commerce29 and Treaty30 Clauses. Indian tribes are
not bound by the United States Constitution in the exercise of
their powers, including their judicial powers,31 so federal judi-
cial power over nonmembers could not be delegated to them.32

   Following the 1990 Amendments, Means’s theory was
tested in other cases. Double jeopardy cases tested whether
the statutory language, “recogniz[ing] and affirm[ing]” the
power of tribes over nonmember Indians rather than “delegat-
ing” it, avoided double jeopardy problems when both a tribe
and the federal government punished someone for the same
conduct. If the tribe was exercising its inherent sovereign
authority, an Indian defendant could be punished in both the
tribal court as well as in federal district court under the “dual
  26
     See 18 U.S.C. § 1153(a).
  27
     United States v. Antelope, 430 U.S. 641 (1977).
  28
     Id. at 646 & n.7.
  29
     U.S. Const. art. I, § 8, cl. 3.
  30
     U.S. Const. art. II, § 2, cl. 2.
  31
     See Talton v. Mayes, 163 U.S. 376, 382-85 (1896).
  32
     See Duro, 495 U.S. at 686.
                       MEANS v. NAVAJO NATION                        11201
sovereignty” doctrine.33 If the tribe was exercising delegated
federal power, then the federal government would be punish-
ing the Indian twice for the same conduct, which it could not
do under the double jeopardy clause.34 More broadly, after the
Supreme Court in Duro had concluded that the tribe had not
retained sovereign power over nonmember Indians,35 the
question was whether Congress even had the ability to “rec-
ognize” an inherent power.36

   [4] These questions raised by Means’s statutory argument37
have, subsequent to the original briefing in this case, been
definitively answered by the Supreme Court. United States v.
Lara38 holds that “Congress does possess the constitutional
power to lift the restrictions on the tribes’ criminal jurisdic-
tion over nonmember Indians as the statute seeks to do.”39 As
for whether the tribe’s exercise of criminal jurisdiction was a
delegated, or an inherent sovereign power, the Court held,
with certain reservations, that “the Constitution permits tribes,
as an exercise of their inherent tribal authority, to prosecute
nonmember Indians.”40 Thus, except for the questions
reserved in Lara,41 it is settled law that, pursuant to the 1990
amendment to the Indian Civil Rights Act, an Indian tribe
may exercise inherent sovereign judicial power in criminal
   33
      See, e.g., United States v. Lara, 324 F.3d 635, 636 (8th Cir. 2003) (en
banc), rev’d, 541 U.S. 193 (2004); United States v. Enas, 255 F.3d 662,
675 (9th Cir. 2001) (en banc).
   34
      See Enas, 255 F.3d at 667.
   35
      See Duro, 495 U.S. at 679.
   36
      See Enas, 255 F.3d at 667-75.
   37
      Cf. Enas, 255 F.3d at 665; Means v. N. Cheyenne Tribal Court, 154
F.3d 941, 942 (9th Cir. 1998), overruled in part, Enas, 255 F.3d at 675
n.8.
   38
      United States v. Lara, 541 U.S. 193 (2004).
   39
      Id. at 200.
   40
      Id. at 210.
   41
      See id. at 207-09 (declining to address equal protection and due pro-
cess challenges to the Indian Civil Rights Act).
11202                    MEANS v. NAVAJO NATION
cases against nonmember Indians for crimes committed on the
tribe’s reservation.

III.    Equal Protection and Due Process

  A.       Equal Protection

   Lara expressly declined to answer the question of whether
the tribal criminal prosecution of a nonmember Indian would
violate the Due Process and Equal Protection guarantees of
the Fifth Amendment.42 Means argues that by recognizing
tribal criminal jurisdiction over nonmember Indians, the 1990
Amendments violate the equal protection guarantees of the
Fifth Amendment43 and the Indian Civil Rights Act44 because
they discriminate against him as an Indian, subjecting him to
adverse treatment on account of his race.

   Means’s equal protection argument has real force. He
argues that although the 1990 Amendments permit the Navajo
tribe to criminally prosecute its own members and members
of other Indian tribes, the Navajo cannot constitutionally pros-
ecute whites, blacks, Asians, or any other non-Navajos who
are accused of crimes on the reservation.45 This makes
Means’s case different from, say, an Alaskan who threatens
and batters his father-in-law in Los Angeles, and then is pros-
ecuted by the State of California. Not only can an Alaskan
become a Californian, but the State of California, although
“sovereign,” nonetheless is bound by the Due Process and
Equal Protection Clauses of the Fourteenth Amendment.
Although he is an Indian, Means is nonetheless a citizen of
the United States, entitled to the full protection of the United
States Constitution. But unlike states, when Indian tribes exer-
cise their sovereign authority they do not have to comply with
  42
     See   id. at 208-09; see also id. at 213-14 (Kennedy, J., concurring).
  43
     See   U.S. Const. amend. V.
  44
     See   25 U.S.C. § 1302(8).
  45
     See   Oliphant, 435 U.S. at 194.
                       MEANS v. NAVAJO NATION                         11203
the United States Constitution.46 As an Oglala-Sioux, Means
can never become a member of the Navajo political commu-
nity, no matter how long he makes the Navajo reservation his
home.

   [5] Despite the force of Means’s argument, we nonetheless
conclude that the weight of established law requires us to
reject Means’s equal protection claim. Morton v. Mancari47
holds (albeit in the distinguishable context of Indian employ-
ment preferences by the federal government) that federal stat-
utory recognition of Indian status is “political rather than
racial in nature.”48 Means argues that Mancari is undermined
by Adarand Constructors, Inc. v. Pena,49 but both the
Supreme Court and our court have continued to rely on Man-
cari,50 and we are bound to follow it under the doctrine of
Agostini v. Felton.51

   Mancari held that an employment preference for Indians in
the Bureau of Indian Affairs was not “invidious racial dis-
crimination in violation of the Due Process Clause of the Fifth
Amendment”52 because “it is not even a ‘racial’ preference.”53
  46
      See Talton, 163 U.S. at 382-85; Trans-Canada Enterprises, Ltd. v.
Muckleshoot Indian Tribe, 634 F.2d 474, 476-77 (9th Cir. 1980).
Although the Indian Civil Rights Act imposes due process limitations
upon Indian tribes, 25 U.S.C. § 1302(8), not all the constitutional restraints
are imposed, they are statutory, not constitutional, and the sole remedy for
violations is habeas corpus. See Santa Clara Pueblo v. Martinez, 436 U.S.
49, 56-57 (1978).
   47
      Morton v. Mancari, 417 U.S. 535 (1974).
   48
      Id. at 553 n.24.
   49
      Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 227 (1995); see
also Johnson v. California, 125 S. Ct. 1141, 1147-48 (2005).
   50
      See Rice v. Cayetano, 528 U.S. 495, 518-22 (2000); Kahawaiolaa v.
Norton, 386 F.3d 1271, 1279 (9th Cir. 2004).
   51
      Agostini v. Felton, 521 U.S. 203, 237 (1997); see also United States
v. Hatter, 532 U.S. 557, 567 (2001); State Oil Co. v. Khan, 522 U.S. 3,
20 (1997); Rodrigues de Quijas v. Shearson/Am. Express, Inc., 490 U.S.
477, 484 (1989).
   52
      Mancari, 417 U.S. at 551.
   53
      Id. at 553.
11204                     MEANS v. NAVAJO NATION
“[L]egislation that singles out Indians for particular and spe-
cial treatment” is in a special category because of the histori-
cal relationship of the United States with the Indians and the
Indian Commerce Clause,54 and “[a]s long as the special treat-
ment can be tied rationally to the fulfillment of Congress’
unique obligation toward the Indians, such legislative judg-
ments will not be disturbed.”55 The preference at issue passed
this “rational tie” standard, because “the preference is reason-
able and rationally designed to further Indian self-
government.”56

   [6] We conclude that a law subjecting nonmember Indians
to tribal criminal jurisdiction in “Indian country” passes the
“rational tie” standard of Mancari. First, recognizing criminal
jurisdiction of tribal courts over nonmember Indians furthers
Indian self-government. The Navajo reservation, larger than
many states and countries, has to be able to maintain order
within its boundaries. The 1990 Amendments to the Indian
Civil Rights Act were meant to protect Indians, as well as oth-
ers who reside in or visit Indian country, against lawlessness
by nonmember Indians who might not otherwise be subject to
any criminal jurisdiction. As the Navajo Supreme Court notes,
because of intermarriage there are a significant number of
Indians who are not Navajos but live on the Navajo reserva-
tion. It is a matter of ordinary experience that many people are
not at their best when their marriages break up, so misdemea-
nor jurisdiction over nonmember Indians is rationally related
to Indian self-government in an area where rapid and effective
tribal response may be needed. The Navajo Nation has a
sophisticated body of published laws, and an experienced
court system in which trained trial and appellate judges adju-
dicate thousands of cases per year. If Means was not subject
to prosecution in the Navajo courts, he would not be prose-
cuted in any court since the state of Arizona, like the majority
  54
     See id. at 551-55.
  55
     Id. at 555.
  56
     Id.
                      MEANS v. NAVAJO NATION                      11205
of states, does not have jurisdiction to try Indians for offenses
committed on a reservation,57 and there is no federal court
jurisdiction since Means’s alleged offenses do not fall within
the Major Crimes Act.58

   [7] Second, the reason Congress can recognize the power
of a tribe to exercise criminal jurisdiction over a nonmember
Indian like Means — but not over a nonmember, non-Indian
who like Means might become involved in a domestic dispute
— is the same reason given by the Supreme Court for the
employment preference in Mancari: Indian tribal identity is
political rather than racial, and the only Indians subjected to
tribal court jurisdiction are enrolled members of tribes, not all
ethnic Indians.

   In United States v. Antelope, Indians who were enrolled
members of the Coeur d’Alene Tribe challenged the applica-
bility of federal law to a prosecution for a murder that had
taken place on the tribe’s reservation.59 Had they been of a
different race, they argued, a more favorable provision of
state law would have applied under the Assimilative Crimes
Act,60 rather than the less favorable federal provision that
applied under the Major Crimes Act.61 But the Supreme Court
noted its holding in Mancari that the employment preference
was granted to Indians “not as a discrete racial group, but
rather, as members of quasi-sovereign political entities,”62 and
extended Mancari, even though the context did not involve
Indian self-government. The Court found that the respondents
were subjected to federal law “not because they are of the
  57
     See, e.g., Application of Denetclaw, 320 P.2d 697, 698-701 (Ariz.
1958).
  58
     See 18 U.S.C. § 1153.
  59
     Antelope, 430 U.S. at 642-44.
  60
     18 U.S.C. § 13; see United States v. McBratney, 104 U.S. 621, 621-24
(1881).
  61
     18 U.S.C. § 1153.
  62
     Antelope, 430 U.S. at 645 (quoting Mancari, 417 U.S. at 554).
11206                  MEANS v. NAVAJO NATION
Indian race but because they are enrolled members of the
Coeur d’Alene tribe.”63

   There is no sound distinction in principle between Antelope
and this case. The statute subjects Means to Navajo criminal
jurisdiction, not because of his race, but because of his politi-
cal status as an enrolled member of an Indian tribe, even
though it is a different tribe than the one that seeks to assert
jurisdiction over him.64 We need not decide whether the same
principle would apply if Means were ethnically Indian but not
an enrolled member of any tribe, or if prior to committing the
alleged misdemeanors he had formally withdrawn from his
tribe,65 because those hypothetical facts are not claimed in this
case.

  B.    Due Process

   [8] Because the criminal proceedings against Means in the
Navajo trial court have been stayed pending the outcome of
his jurisdictional challenge, an “as applied” due process chal-
lenge to the Navajo trial proceedings would be premature.66
Means’s facial due process challenge to the 1990 Amend-
ments has no force. Although the U.S. Constitution does not
bind the Navajo tribe in the exercise of its own sovereign pow-
  63
      Antelope, 430 U.S. at 646.
  64
      25 U.S.C. § 1301(2); see Antelope, 430 U.S. at 646.
   65
      The authorities suggest that members of Indian tribes can renounce
their membership. See Felix S. Cohen’s Handbook of Federal Indian Law
22 (1982 ed.) (“Tribal membership is a bilateral relation, depending for its
existence not only upon the action of the tribe but also upon the action of
the individual concerned. A member of any Indian tribe is at liberty to ter-
minate the tribal relationship whenever he or she so chooses, although
such termination will not lightly be inferred.”); see, e.g., Smith v. Bonifer,
154 F. 883, 886 (C.C.D. Or. 1907) (No. 2,683), aff’d, 116 F. 846 (9th Cir.
1909); United States ex rel. Standing Bear v. Crook, 25 F. Cas. 695, 699
(C.C.D. Neb. 1879) (No. 14,891); Thompson v. County of Franklin, 180
F.R.D. 216, 225 (N.D.N.Y. 1998).
   66
      See Broadrick v. Oklahoma, 413 U.S. 601, 610 (1973).
                      MEANS v. NAVAJO NATION                      11207
ers,67 the Indian Civil Rights Act confers all the criminal pro-
tections on Means that he would receive under the Federal
Constitution, except for the right to grand jury indictment and
the right to appointed counsel if he cannot afford an attorney.68
The right to grand jury indictment would not pertain regard-
less, because Means is charged with a misdemeanor.69 The
right to appointed counsel is conferred by the Navajo Bill of
Rights to any person within its jurisdiction.70 Thus as a facial
matter, Means will not be deprived of any constitutionally
protected rights despite being tried by a sovereign not bound
by the Constitution.

IV.    The Treaty of 1868

   The war between the United States and the Navajo Nation,
which began in the middle of the U.S. Civil War, ended in
1868 with a treaty,71 signed on behalf of the United States by
General William Tecumseh Sherman. Means argues that
under the terms of this treaty, he may not be criminally prose-
cuted by the Navajo tribe, but must be turned over to the fed-
eral government for trial.

   Means bases his argument on the so-called “bad men”
clauses of the 1868 Treaty. Indian tribes warred, not only with
the federal government, but also with other tribes. Guarantee-
ing that the Indians would return to a peaceful way of life,
therefore, required some means of dealing with the hostile
foreign tribes.
  67
      See Talton, 163 U.S. at 382-85.
  68
      See 25 U.S.C. § 1302; Santa Clara Pueblo, 436 U.S. at 61; Randall
v. Yakima Nation Tribal Court, 841 F.2d 897, 899-900 (9th Cir. 1988).
   69
      See U.S. Const. amend. V; cf. Fed. R. Crim. P. 7(a)(2).
   70
      See Navajo Nation Code tit. 1.
   71
      Treaty between the United States of America and the Navajo Tribe of
Indians, June 1, 1868, U.S.-Navajo, 15 Stat. 667.
11208                MEANS v. NAVAJO NATION
   One clause in the 1868 Navajo Treaty — which is identical
to language used in a number of Indian Treaties of the time
— says that

       If bad men among the whites, or among other people
       subject to the authority of the United States, shall
       commit any wrong upon the person or property of
       the Indians, the United States will, upon proof made
       to the agent and forwarded to the Commissioner of
       Indian Affairs at Washington City, proceed at once
       to cause the offender to be arrested and punished
       according to the laws of the United States.72

A second clause, speaking expressly about Indians, is analo-
gous:

       If bad men among the Indians shall commit a wrong
       or depredation upon the person or property of any
       one, white, black, or Indian, subject to the authority
       of the United States and at peace therewith, the Nav-
       ajo tribe agree that they will, on proof made to their
       agent, and on notice by him, deliver up the wrong-
       doer to the United States, to be tried and punished
       according to its laws.73

   Means argues that even if the Navajo Nation at one time
possessed the sovereign power to assert criminal jurisdiction
over nonmember Indians, it relinquished that right by entering
into the 1868 Treaty, which requires that the Navajo Tribe
deliver the wrongdoer to the United States, to be tried and
punished according to federal, not Indian, law. Means also
argues that the 1990 Amendments to the Indian Civil Rights
Act cannot abrogate the protections to which he is entitled
under the 1868 Treaty because Congress has never expressly
abrogated the treaty.
  72
    Id.
  73
    Id.
                      MEANS v. NAVAJO NATION                      11209
   The Navajo Nation, however, argues that a discussion
between General Sherman and the Navajo Chief Barboncito
during the treaty negotiations expresses an understanding that
the Navajo were entitled to “drive out” raiders from the Ute
and Apache tribes who might molest them, and that the Indian
“bad men” clause therefore meant to confer jurisdiction over
nonmember Indians, not to remove it. The Navajo Nation also
suggests that we are bound to defer to the understanding of
the treaty expressed well over a century after its adoption by
the Navajo Nation Supreme Court. That court found that the
1868 Treaty provides for criminal jurisdiction over Means
because he entered the Navajo Nation, married a Navajo
woman, and engaged in business and civic activities while
residing on the reservation.

   [9] We accept neither argument because the 1868 Treaty
does not conflict with, and is easily reconciled with, the lan-
guage of the 1990 Amendments to the Indian Civil Rights Act
that recognizes the inherent sovereign power of the tribe. A
common sense understanding of the treaty language would be
that the United States was obligating itself to protect the
Navajos from “bad men,” of whom the world is never short,
and the Navajos were obligating themselves to turn the “bad
men” over to the United States when appropriate under the
specified conditions.74 The treaty obligates the United States
to arrest and punish offenders against the Navajo, under fed-
eral law, but it does not say that the Navajo cannot do so on
their own, and there is nothing in the treaty language inconsis-
tent with the concurrent jurisdiction that we have recognized
in other contexts.75

  [10] The remedies provided for by the 1868 treaty do not
  74
      Cf. Tsosie v. United States, 825 F.2d 393, 400-02 (Fed. Cir. 1987);
Hebah v. United States, 428 F.2d 1334, 1338-40 (Ct. Cl. 1970).
   75
      See Babbitt Ford, Inc. v. Navajo Indian Tribe, 710 F.2d 587, 595-98
(9th Cir. 1983); Arizona ex rel. Merrill v. Turtle, 413 F.2d 683, 685-86
(9th Cir. 1969); see also Williams v. Lee, 358 U.S. 217, 221-22 (1959).
11210              MEANS v. NAVAJO NATION
purport to be exclusive. Under the treaty, Indian offenders are
to be delivered to the United States for prosecution under fed-
eral law on request. This provision, however, is conditioned
on a request from the United States’s agent. The treaty condi-
tions have not been fulfilled in this case, so the rendition pro-
vision in the treaty does not apply. The United States has not
demanded that the Navajo turn Means over for federal prose-
cution, and the Navajo have chosen to prosecute Means them-
selves in tribal court, which the 1990 Amendments to the
Indian Civil Rights Act recognize they have the power to do.

                          Conclusion

  [11] The Navajo Nation is empowered, under the 1990
Amendments, to prosecute and punish Indians for misdemea-
nors, despite their status as nonmembers of the tribe. The
denial of Means’s petition for a writ of habeas corpus is
AFFIRMED.